      Case 1:19-cr-00036-NONE Document 36 Filed 10/09/20 Page 1 of 2


 1   HEATHER E. WILLIAMS, CA Bar #122664
     Federal Defender
 2   MEGHAN D. MCLOUGHLIN, New York State Bar No. 5342100
     Assistant Federal Defender
 3   Office of the Federal Defender
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     SAUL QUINTANA
 7
 8                          IN THE UNITED STATES DISTRICT COURT
 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:19-cr-00036-NONE-1
12                     Plaintiff,                  STIPULATION TO CONTINUE STATUS
                                                   CONFERENCE; ORDER
13   vs.
14   SAUL QUINTANA,                                Date: October 20, 2020
                                                   Time: 2:00 p.m.
15                    Defendant.
16
17
18          IT IS HEREBY STIPULATED, by and between the parties, through their respective
19   counsel, Assistant United States Attorney Joseph Barton, counsel for plaintiff, and Assistant
20   Federal Defender Meghan D. McLoughlin, counsel for defendant, Saul Quintana, that: Mr.
21   Quintana has been released pending resolution of this matter on terms and conditions that include
22   enrollment in and successful completion of the Central Valley Teen Challenge Treatment
23   Program. Mr. Quintana is currently enrolled and participating in that program. So as not to
24   disrupt Mr. Quintana’s participation in the program, the parties agree that the status conference
25   in this matter currently scheduled for October 20, 2020, at 2:00 p.m., may be continued to
26   February 3, 2021, at 2:00 p.m.
27
28
      Case 1:19-cr-00036-NONE Document 36 Filed 10/09/20 Page 2 of 2


 1                                              Respectfully submitted,
 2                                              McGREGOR W. SCOTT
                                                United States Attorney
 3
 4   Date: October 8, 2020                      /s/ Joseph Barton
                                                JOSEPH BARTON
 5                                              Assistant United States Attorney
                                                Attorney for Plaintiff
 6
 7                                              HEATHER E. WILLIAMS
                                                Federal Defender
 8
 9   Date: October 8, 2020                      /s/ Meghan D. McLoughlin
                                                MEGHAN D. McLOUGHLIN
10                                              Assistant Federal Defender
                                                Attorney for Defendant
11                                              SAUL QUINTANA
12
13
14                                            ORDER
15           GOOD CAUSE APPEARING, IT IS HEREBY ORDERED that the status conference set
16   for Tuesday, October 20, 2020 at 2:00 p.m. be continued to February 3, 2021 at 2:00 p.m. before
17   Magistrate Judge Sheila K. Oberto.
18
19   IT IS SO ORDERED.
20
         Dated:      October 8, 2020                       /s/ Barbara    A. McAuliffe          _
21                                                     UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27

28

     Quintana – Stipulation
     and Proposed Order
                                                   2
